        Case 3:20-cv-02731-VC Document 1073 Filed 03/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
              Plaintiffs,
                                                 ORDER DENYING PLAINTIFFS’
        v.                                       REQUEST FOR FURTHER RELIEF
 DAVID JENNINGS, et al.,                         Re: Dkt. No. 1063
              Defendants.

      The plaintiffs’ request for an order relating to the Johnson and Pekoske memos is denied.

      IT IS SO ORDERED.

Dated: March 16, 2021
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
